Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6 and 14 recite the limitation "… the one or more flat text elements …" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.





Claim Rejections - 35 USC § 102(a)(2)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9-12, and 17-19 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hutchins Pub. No. US 2020/0210490. 
As to claim 1, Hutchins teaches a method for extracting information from an unstructured document, comprising: 
receiving a source document from which information is to be extracted (receiving a document (e.g., an image file) from a data source, paragraphs [0004, 0031, 0064]); 
converting the source document to a text document file (conversion to full text paragraphs [000004, 0064]); 
extracting information from the text document file based on a domain-specific natural language processing engine and a domain-specific ontology (extract keywords from the textual content of the electronic document, paragraphs [0008, 0027, 0033, 0057]); 
linking the extracted information to position information in the source document (Zonal extraction, also referred to as template OCR, can extract text located at a specific location or zone within a document, paragraph [0033]); and 
generating a structured document including the extracted information and the linked position information (The graphical layout of a document may indicate that the document contains structured data (e.g., a credit card application, a parts order form, etc.). If so, the document capture server computer can proceed to extract the structured data, paragraphs [0031, 0033, 0064-0065]).  

As to claim 2, Hutchins teaches the method of claim 1, wherein: 
the source document includes a plurality of text elements (paragraphs [0005, 0031, 0057, 0064]), and 
converting the source document comprises: 
generating a position indicator for a plurality of text elements in the source document , (paragraphs [0031, 0033, 00570064-0065]), and 
generating a first intermediate text document including content of each of the plurality of text elements and an associated position indicator for each of the plurality of text elements paragraphs [0031, 0033, 0064-0065]).  

As to claim 3, Hutchins teaches the method of claim 2, wherein the generated first intermediate text document comprises a structured document formatted according to a predefined schema (paragraphs [0031]).  

As to claim 4, Hutchins teaches the method of claim 2, wherein: 
the plurality of text elements comprise cells in a table, and the first intermediate text document replaces the table with a structured representation, with each cell in the table being represented by a separate set of elements in the structured representation and being associated with a position indicator in the source document (Fig. 3B, paragraph [0057]).  

As to Claims 9-12, and 17-19, they have similar limitations as claims 1-4; therefore, they are rejected under the same rationale.

Allowable Subject Matter
Claims 5, 7-8, 13, 15-6, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.


Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   U.S. Patent Documents:  
US 8239335 B2	             Schmidtler; Mauritius A. R. et al.
US 20210232613 A1	RAVAL CONTRACTOR; Gopali et al.
US 20210056164 A1      MUSTAFI; Joy
US 20190005012 A1	Priestas; James R. et al.
US 20160048655 A1      Maitra; Anutosh et al.
US 20150193889 A1      Garg; Mohit et al.
US 20200110834 A1      Croutwater; Kyle et al.
US 20140120513 A1      Jenkins; Jana H. et al.
US 9317498 B2	   Baker; Douglas Dane et al.
US 8255948 B1              Black; Julie et al.
US 7233938 B2             Carus; Alwin B. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K CHAU whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday – Friday 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153